PER CURIAM.
Upon stipulation of the parties hereto by their respective attorneys, it is hereby ordered that this appeal be, and the same is hereby, dismissed, without costs or charges to be assessed against any party in favor of the other. It is further ordered that the principal and sureties under the supersedeas bond heretofore filed by William B. Taylor and Curtis Kirk Taylor, doing business under the name of Taylor Bros., and under the name of Oldsmobile Sales & Service, and General Motors Corporation, in the sum of $25,000, bo, and they are hereby, released and discharged from any claims, if any ever existed thereunder, and that the clerk of this court is hereby directed to return said bond to William B. Taylor and Curtis Kirk Taylor, doing business under the name of Taylor Bros., and under the name of Oldsmobile Sales & Service and General Motors Corporation, or to Thomas Faneis Howe and Henry S. Rademacher, their attorneys.